United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1844
                       ___________________________

                             KeOndra M. Chestang

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Missally S. Simpson, Correctional Officer, Varner SuperMax, originally named as
  Simpson, then Christy Simpson; Aleeshia Quinones, Nurse, Varner SuperMax
   (originally named as Aleshia Quinones); Teri Kennedy, Director of Nursing,
Varner SuperMax (originally named as Kennedy); Lesa Jones, Assistant Director
of Nursing, Varner SuperMax (originally named as Jones); Rory Griffin, Medical
 Director, Arkansas Department of Correction; Humphries, Owner, Correct Care
   Solutions (originally named as Humphrey); David Quillen, Sergeant, Varner
 SuperMax (originally named as Quillen); Ojiugo Iko, Doctor, Varner SuperMax
                            (originally named as Iko)

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: May 22, 2018
                              Filed: May 30, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and BENTON, Circuit Judges.
                       ____________
PER CURIAM.
       Arkansas inmate KeOndra M. Chestang appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review of
the summary judgment record, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir.
2014) (standard of review), we find no basis for overturning the district court’s
thoughtful analysis of his claims of deliberate indifference.2 The judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.
      2
       The new claims Chestang mentions are not properly before this court. See
Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                         -2-